                                           Exhibit 10.19


FIRST AMENDMENT TO LEASE


 CIP HUGHES CENTER LLC,
a Delaware limited liability company
("LANDLORD")


AND


TRANSACT TECHNOLOGIES, INC.,
a Delaware corporation
("TENANT")


THIS FIRST AMENDMENT TO LEASE (this "First Amendment"), is made as of August 24,
2009, by and between CIP HUGHES CENTER LLC, a Delaware limited liability
company ("Landlord"), and TRANSACT TECHNOLOGIES, INC., a Delaware corporation
("Tenant").
 
RECITALS
       
A.           Landlord is the owner of that certain building located at 6700
South Paradise Road, Las Vegas, Nevada ("Building") and is the successor
"Landlord" to Las Vegas Airport Properties LLC, a Delaware limited liability
company, under that certain Industrial Real Estate Lease dated December 2, 2004
("Lease"), entered into with Tenant for certain space comprising approximately
thirteen thousand six hundred sixty-two (13,662) rentable square feet in Suite D
of the Building, as described more fully in the Lease ("Premises").


B.           Landlord and Tenant desire to amend the Lease on the terms and
conditions provided below.
AGREEMENTS

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:
 
1. Incorporation of Recitals. All of the recitals set forth above are hereby
made an integral part of this First Amendment.
 
2. Definitions.  All capitalized terms not otherwise defined in this First
Amendment herein shall have the meaning ascribed to them in the Lease.
 
3. Term.  Notwithstanding any provision to the contrary contained in the Lease,
the Lease Term for the Premises is hereby extended for a period of eighty-four
(84) months commencing January 1, 2010, and expiring December 31, 2016 ("2010
Extended Term").
 
 
 

--------------------------------------------------------------------------------

 
 
4. Base Rent.  Notwithstanding any provision to the contrary contained in the
Lease, Base Rent payable for the Premises during the 2010 Extended Term shall be
as follows:
   

Period   Rate/Sq. Ft./Month     Rental Amount/Month   1/1/10 – 3/31/10   $
0.00000     $ 0.00  
4/1/10 – 12/31/10
  $ 0.75000     $ 10,246.50   1/1/11 – 12/31/11   $ 0.77250     $ 10,553.90  
1/1/12 – 12/31/12
  $ 0.79568     $ 10,870.52  
1/1/13 – 12/31/13
  $ 0.81955     $ 11,196.64  
1/1/14 – 12/31/14
  $ 0.84413     $ 11,532.54  
1/1/15 – 12/31/15
  $ 0.86946     $ 11,878.52  
1/1/16 – 12/31/16
  $ 0.89554     $ 12,234.88  



5. Operating Costs Cap.  Section 1.01(n) of the Lease is hereby amended by
adding the following language:
 
"Notwithstanding anything to the contrary set forth herein, Tenant's Share of
Controllable Operating Costs (as defined below) shall not increase by more than
five percent (5%) per year during the balance of the Lease Term; provided,
however, such 5% annual cap shall not apply to costs incurred by Landlord in
connection with regularly scheduled repairs to and/or slurry coating of the
parking areas of the Building.  Operating Costs incurred during calendar year
two thousand nine (2009) shall constitute the base year for purposes of such
calculation.  As used herein, the term "Controllable Operating Costs" shall mean
all Operating Costs the incurrence of which are within Landlord's reasonable
control, including but not limited to management fees, wages, salaries and other
labor costs, and fees and expenses incurred in the management and operation of
the Building, and shall expressly exclude Real Property Taxes and costs of
insurance."


6. Tenant Improvements.    Landlord shall, at its sole cost and expense,
construct the following improvements and/or undertake the following repairs
within the office portion of the Premises utilizing building standard materials,
qualities and finishes.  The agreed upon scope of work includes: (a)
construction of one (1) private office (approximately 14' x 13') within the
existing office area, and (b) repairing and/or replacing (if necessary) the
currently malfunctioning heating, ventilation and air conditioning system and
evaporative cooling units that serve the Premises.  Except for the foregoing,
Landlord shall have no obligation to prepare the Premises for Tenant’s occupancy
or provide an improvement allowance, it being acknowledged and agreed that
Tenant is currently in possession of the Premises as Tenant under the
Lease.  Tenant accepts the balance of the Premises in their "as-is" condition.
 
7. Options to Renew Lease.
 
(a)          Paragraph R-1 of Rider No. 2 to the Lease is hereby deleted in its
entirety and replaced with the following:
 
"R-1.  Options.  Provided that Tenant is not in default of this Lease at the
time of the exercise of either Option to Renew Lease (as defined below), and
further provided that Tenant has not assigned the Lease or sublet greater than
twenty-five percent (25%) of the Premises, Tenant shall have two (2) options
(each an "Option to Renew Lease") to renew and extend this Lease for a period of
five (5) years each (each a "Renewal Term").  Each such Renewal Term shall be
exercised upon written notice to the Landlord delivered not less than four (4)
months before the expiration of the initial Lease Term or first Renewal Term, as
applicable.  Upon the delivery of such notice by Tenant and subject to the
conditions set forth in the preceding sentence, this Lease shall be extended
without the necessity of the execution of any further instrument or document;
provided, however, that each party agrees to execute and deliver such further
instruments or documents as the other party may reasonably request to
memorialize or acknowledge the exercise of the applicable Option to Renew
Lease.  Each Renewal Term shall commence upon the expiration of the initial
Lease Term or the first Renewal Term, as applicable, and shall expire upon the
anniversary of such date five (5) years thereafter, and be upon the same terms,
covenants and conditions as provided in this Lease for the initial Lease Term,
except that as of the first day of each Renewal Term, the Base Rent shall be
equal to ninety percent (90%) of the then prevailing fair market rental rate as
of the commencement of such Renewal Term, with increases during such Renewal
Term as provided in Section 3.02 of the Lease.  Tenant shall only be able to
exercise an Option to Renew Lease as to all of the Premises."
 
              (b)          Paragraph R-6 of Rider No. 2 is hereby deleted in its
entirety.
 
8. Right of First Offer.
 
        (a)          Paragraph R-1 of Rider No. 4 to the Lease is hereby amended
to provide that Tenant's right of first offer with respect to the First Offer
Space may be exercised during the initial Lease Term as well as during each
Renewal Term, provided Tenant has exercised the applicable Option to Renew
Lease by adding the following text immediately after the words "initial Lease
Term" in the first line of the Paragraph: "or during any Renewal Term, if Tenant
has exercised the applicable Option to Renew Lease".
 
        (b)          Paragraph R-5 of Rider No. 4 to the Lease is hereby deleted
in its entirety and replaced with the following:
 
       "R-5.  Except as otherwise set forth in this Paragraph R-5, Landlord
shall deliver all First Offer Space in a broom clean condition with all
electrical, plumbing mechanical systems and roll-up doors serving such First
Offer Space in good working condition.  Notwithstanding anything to the contrary
set forth in this Rider No. 4, in the event the First Offer Space comprising
Suite C in the Building becomes available for lease at any time on or before
December 31, 2012, and, on or before December 31, 2012, Tenant exercises its
right to occupy Suite C, then Tenant shall be entitled to an improvement
allowance in an amount equal to Five Dollars ($5.00) per rentable square foot of
space within Suite C, and the Base Rent due and payable with respect to Suite C
shall equal the Base Rent per square foot per month due and payable with respect
to the Premises pursuant to Section 4 of the First Amendment to the Lease.  All
improvements within Suite C shall be constructed in conformance with the
provisions of Section 6.05 of the Lease."
 
9. Brokers.  Landlord and Tenant acknowledge that CIP Real Estate Property
Services, a licensed real estate broker (the "Landlord's Broker") represented
Landlord in this transaction, and CB Richard Ellis, a licensed real estate
broker ("the "Tenant's Broker") represented Tenant in this
transaction.  Landlord agrees to pay Tenant's Broker a commission in an amount
equal to two percent (2%) of the Base Rent payable during the 2010 Extended Term
within thirty (30) days after the full execution and delivery of this First
Amendment.  Landlord and Tenant each represent and warrant to the other that it
has had no dealings with any person, firm, broker or finder, other than
Landlord's Broker and Tenant's Broker, in connection with this First Amendment,
and that no one other than Landlord's Broker and Tenant's Broker is entitled to
any commission or finder’s fee in connection herewith.  With respect to this
First Amendment only, Landlord and Tenant do each hereby agree to indemnify,
protect, defend and hold the other harmless from and against liability for
compensation or charges which may be claimed by any other broker, finder or
other similar party by reason of any dealings or actions of the indemnifying
party, including any costs, expenses, attorneys’ fees reasonably incurred with
respect thereto.
 
10. Landlord's Address.  Section 1.01(h) of the Lease is hereby amended to
provide that Landlord's address for notices is as follows:  CIP Hughes Center
LLC, c/o CIP Real Estate, 19762 MacArthur Blvd., Suite 300, Irvine, California
92612, with a copy to Landlord at its Management Office at such address or
addresses as Landlord shall designate by written notice to
Tenant.  Notwithstanding anything to the contrary set forth in Section 13.06 of
the Lease, notices required or permitted under the Lease may also be sent via
reputable overnight delivery service, via facsimile or via electronic mail;
provided, however, if facsimile or electronic mail is utilized, such notice must
also be sent via personal delivery, certified mail, return receipt requested,
postage prepaid, or reputable overnight delivery service.
 
11. No Defaults. Neither Landlord nor Tenant are aware of any defaults of
Landlord or Tenant under the Lease nor any existing conditions, which upon
giving notice or lapse of time or both would constitute a default under the
Lease and there are no offsets or credits against the payment of Rent due
Landlord under the Lease.
 
12. Authority. Each party hereto and the person signing below warrant that the
person signing below on such party’s behalf is authorized to do so and to bind
such party to the terms of this First Amendment.
 
13. Severability.  If any term or provision of this First Amendment or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this First Amendment or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable shall not be affected
thereby, and each term and provision of this First Amendment shall be valid and
enforced to the fullest extent permitted by law.
 

 
 

--------------------------------------------------------------------------------

 



 
14. Counterparts; Facsimile.  This First Amendment may be executed in
counterparts, each of which shall be an original and all of which counterparts
taken together shall constitute one and the same agreement.  This First
Amendment may be executed via facsimile which facsimile signature shall be as
binding as an original.
 
15. Affirmation of Lease/Amendment Controlling.  Except as specifically amended
and modified by this First Amendment, the Lease is hereby affirmed and remains
in full force and effect. In the event of any conflict between the terms of this
First Amendment and the Lease, the terms and conditions of this First Amendment
shall prevail.
 
(signature page follows)
 

 
 

--------------------------------------------------------------------------------

 



 
                IN WITNESS WHEREOF, the parties hereto have executed this First
Amendment on the date set forth opposite their respective signatures below.
 
LANDLORD:
CIP HUGHES CENTER LLC, a Delaware limited liability company

 
By:
CIP Hughes Center Member LLC,
 
a California limited liability company,
 
Its Sole Member



By:
/s/ Eric C. Smyth
 
Name: Eric C. Smyth
 
Title: Authorized Signatory

 
 
TENANT:
TRANSACT TECHNOLOGIES, INC., a Delaware corporation



By:
/s/ Bart C. Shuldman
 
Name: Bart C. Shuldman
 
Its: Chairman, President and CEO



By:
/s/ Steven A. DeMartino
 
Name: Steven A. DeMartino
 
Its: EVP, CFO, Treasurer and Secretary

 
If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing.  The First
Amendment must be executed by the president or vice-president and the secretary
or assistant secretary, unless the bylaws or a resolution of the board of
directors shall otherwise provide, in which event, the bylaws or a certified
copy of the resolution, as the case may be, must be attached to this First
Amendment.

 
 

--------------------------------------------------------------------------------

 
